OPINION — AG — ** INTOXICATED ARRESTEE ** A PERSON ARREST FOR THE OFFENSE INVOLVING INTOXICATION MUST BE RELEASED IMMEDIATELY UPON POSTING BAIL EXCEPT IN INSTANCES WHERE IT REASONABLY APPEARS TO THE AGENCY DETAINING THE PERSON THAT HE OR SHE REMAINS IN AN INTOXICATED CONDITION AND THAT THE SAFETY OF THE INDIVIDUAL AND SOCIETY WOULD BE ENDANGERED UPON RELEASE. TO HOLD A PERSON FOR AN UNREASONABLE LENGTH OF TIME, AND AFTER A STATE OF INTOXICATION NO LONGER EXISTS WOULD AMOUNT TO AN ABUSE OF DISCRETION ON THE PART OF THE AGENCY HOLDING SAID PERSON. (BAIL, BOND, RELEASE LIQUOR, INTOXICATION, ARREST, CRIMINAL OFFENSE, DRUNK DRIVING) CITE: 22 O.S. 1101 [22-1101], ARTICLE II, SECTION 8, 22 O.S. 1105 [22-1105] (MICHAEL CAUTHRON)